DETAILED ACTION

Response to Amendment

This Office Action is responsive to applicant’s Remarks filed on 3/4/22.  

Claims 1-20 are pending for examination, of which, claims 1-6 and 8-20 were amended and claims 3 and 14 were objected.

3.        Acknowledgment is made of the filing of the terminal disclaimer.

In light of amendments, the objection to the specifications and to the claims were withdrawn.

In light of amendments, the rejection to claims under 35 USC § 112
was withdrawn.


Applicant’s arguments, with respect to the rejection(s) of amended claims 1, 10, and 12 (and their dependent claims) have been considered but are moot in view of the new ground of rejection necessitated by the addition of limitations.
				

				Claim Objection

Claims 1 (line 10,12), “whether each of the packets” should be changed to – whether the each of the packets, “when each of the packets” – when the each of the packets; and on (line 12), “transmitting each of the packets” – transmitting the each of the packets. 

Claim Rejections - 35 USC §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating    obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 10, 12-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fulknier et al. in US Publication No. 2014/0269327 A1, hereinafter referred to as Fulknier, in view of Rangarajan et al. in U.S. Publication No. 2015/0263865 A1, hereinafter referred to as Rangarajan, and further in view of Sung et al. in U.S. Publication No. 2015/0009991 A1, hereinafter referred to as Sung.

Regarding claim 1, Fulknier discloses a method at a first node disposed in a network environment (method of a mobile router/ subnet controller, e.g., first node, to establish WLAN, LAN, and network interface between subnets and cellular network, para.26) comprising:
(a) connecting to a plurality of cellular networks through a plurality of cellular modems (communicating with one or more cellular networks via one or more cellular network interface devices, e.g., modems, para.31, lines 1-11);
 (b) establishing a plurality of tunnels with a second node through the plurality of cellular modems (establishing one or more IP tunnels, wherein each IP tunnel extends from one of cellular network interface, e.g., cellular modem, devices to network controller, e.g., second node, para.44, lines 1-10);
(c)    receiving packets through at least one of local area network (LAN) interface of the first node (receiving network data packet from device connected with LAN, para.39, lines 9-16);
(d) inspecting each of the packets (reading {received} data packet header to determine data packet subnet source IP address, its destination IP address, and any other routing or network related information, para.39, lines 9-16);
(e)  determining whether each of the packets satisfies a respective condition in a plurality of conditions (detemining if data packet destination IP address is/ is not a locally reachable subnet IP address, para.39, lines 9-33, or para.46, lines 10-13);
(f) when each of the packets satisfies the respective condition: transmitting each of the packets, based on the respective conditions, through a respective tunnel, (when each subnet data packet having a destination IP address that is not reachable over the subnet, tunneling data packet, once a routing path is selected, according to control information including in tunnel IP header, para.49, lines 1-13); wherein
the plurality of tunnels comprises of at least a first tunnel and a second tunnel (including four IP tunnels or four network routes, para.72, lines 1-9);
	Fulknier also discloses instantaneous latency of each upload route, e.g., tunnel, is measured, (para.69, lines 9-12).
Fulknier does not disclose transmitting the packets through the plurality of tunnels; which is known in the art and commonly applied in communications field for data communications, as taught in Rangarajan’s disclosure as below.
Rangarajan, from the same field of endeavor, teaches transmitting the packets through the plurality of tunnels (intelligently routing application traffic, e.g., packets, over protected tunnels, para.37). Thus, it would be obvious to transmit packets through a plurality of tunnels with its respective conditions to be met – for the benefit of enabling more intelligent and cost-efficient routing. 
Fulknier in view of Rangarajan do not further disclose network latencies of the first and second tunnel are different, wherein the network latencies of the first tunnel and the second tunnel are determined based on average, maximum, minimum or other statistical calculations of latency observed for the first tunnel and the second tunnel; which are known in the art and commonly applied in communications field for data communications, as taught in Sung’s disclosure as below.
Sung, from the same field of endeavor, teaches that:
 network latencies of the first and second tunnel are different (some established end-to-end connections, e.g., first connection, may have larger latency than other connections, e.g., second connection, para.96); wherein 
the network latency is determined based on average (average latency, para.115, lines 1-11), maximum (latency is 50 ms, para.66), minimum (latency is 10 ms, para.66), or other statistical calculations of latency observed for the first tunnel and the second tunnel (performance report is generated and used to determine performance by using testing data being transmitted through a plurality of established end-to-end connections, para.57).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time before the claimed invention was filed to implement the feature of applying prioritized policies in selecting tunnels for transmission by taking into consideration its respective measured different latencies -- of Rangarajan and Sung – into the method of transmitting packets received from LAN interface of Fulknier; thus optimizing network performance and improving stability of communications through the filtering of packets being transmitted over specified tunnels assigned by suitable policies, while conserving tunneling resources. 

Regarding claim 2, Fulknier in view of Rangarajan and Sung disclose wherein:
each condition in the plurality of conditions is based on at least one of: a coverage, a performance, a traffic congestion, and a latency sensitivity (based on latency, bandwidth, and congestion to formulat upload/ download routing scheme, see para.72-74 in Fulknier); and 
the plurality of tunnels is aggregated to form one aggregated tunnel (a plurality of established end-to-end connections, e.g., tunnels, are aggregated, combined or bonded together to form one aggregated end-to-end connection, see para.21, lines 1-12 in Sung).

Regarding claim 4, Fulknier in view of Rangarajan and Sung discloses:
selecting, based on at least one performance criterion, each tunnel in the plurality of tunnels to assign a respecting priority; wherein the respective tunnel in the plurality of tunnels used to transmit the packet at step (f) is assigned with a highest priority (classifying established end-to-end connections based on a performance metric, [see para.66 in Sung] and data packets with highest priority are transmitted using a group of established end-to-end connections with highest rank,  [see para.28 in Sung]). 

Regarding claim 5, Fulknier in view of Rangarajan and Sung discloses wherein the at least one performance criterion is selected from a network latency (latency, [see para.56 in Sung] or [see para.14 in Fulknier]), a response time, a packet delay, a bandwidth (see para.14 in Fulknier), a throughput, a packet loss, a packet drop  (packet drop, see para.56 in Sung or see para.14 in Fulknier), power consumption, signal-to-noise ratio (see para.128 in Sung), round-trip time, (round trip time, see para.56 in Sung), an interference level, an error rate, a quality of service (congestion, see para.14 in Fulknier), a queuing delay, and a packet jitter.

  Regarding claim 10, Fulknier discloses a method at a first node disposed in a network environment (method for a mobile router/ subnet controller, e.g., first node, to establish WLAN, LAN, and network interface between subnets and cellular network, para.26) comprising:
(a) connecting to a plurality of cellular networks through a plurality of cellular modems (communicating with one or more cellular networks via one or more cellular network interface devices, e.g., modems, para.31, lines 1-11);
 (b) establishing a plurality of tunnels with a second node through the plurality of cellular modems (establishing one or more IP tunnels, wherein each IP tunnel extends from one of cellular network interface, e.g., cellular modem, devices to network controller, e.g., second node, para.44, lines 1-10);
(c)    receiving packets through at least one of local area network (LAN) interface of the first node (receiving network data packet from device connected with LAN, para.39, lines 9-16);
(d) inspecting the packets (reading {received} data packet header to determine data packet subnet source IP address, its destination IP address, and any other routing or network related information, para.39, lines 9-16);
(e)  determining whether each of the packets satisfies a respective condition in a plurality of conditions (if data packet destination IP address is/ is not a locally reachable subnet IP address, para.39, lines 9-33, or para.46, lines 10-13);
(f) when each of the packets satisfies the respective condition, transmitting each of the packets, based on the respective conditions, through a respective tunnel in the plurality of tunnels (when each subnet data packet having a destination IP address that is not reachable over the subnet, tunneling data packet, once a routing path is selected, according to control information including in tunnel IP header, para.49, lines 1-13); wherein
the plurality of tunnels comprises of at least a first tunnel and a second tunnel (including four IP tunnels or four network routes, para.72, lines 1-9);
	Fulknier also discloses instantaneous latency of each upload route, e.g., tunnel, is measured, (para.69, lines 9-12).
Fulknier does not disclose transmitting the packets through the plurality of tunnels; which is known in the art and commonly applied in communications field for data communications, as taught in Rangarajan’s disclosure as below.
Rangarajan, from the same field of endeavor, teaches transmitting the packets through the plurality of tunnels (intelligently routing application traffic, e.g., packets, over protected tunnels, para.37). Thus, it would be obvious to transmit packets through a plurality of tunnels with its respective conditions to be met – for the benefit of enabling more intelligent and cost-efficient routing. 
Fulknier in view of Rangarajan do not further disclose network latencies of the first and second tunnel are different, wherein the network latencies of the first tunnel and the second tunnel are determined based on average, maximum, minimum or other statistical calculations of latency observed for the first tunnel and the second tunnel, each of the packets is inspected at step (d) by using an inspection logic or a deep packet inspection technique; and selecting, based on at least one performance criterion, each tunnel in the plurality of tunnels to assign a respecting priority; wherein the respective tunnel in the plurality of tunnels used to transmit the packet at step (f) is assigned with a highest priority; which are known in the art and commonly applied in communications field for data communications, as taught in Sung’s disclosure as below.
Sung, from the same field of endeavor, teaches that:
network latencies of the first and second tunnel are different (some established end-to-end connections, e.g., first connection, may have larger latency than other connections, e.g., second connection, para.96); wherein 
the network latency is determined based on average (average latency, para.115, lines 1-11), maximum (latency is 50 ms, para.66) , minimum (latency is 10 ms, para.66), or other statistical calculations of latency observed for the first tunnel and the second tunnel (performance report is generated and used to determine performance by using testing data being transmitted through a plurality of established end-to-end connections, para.57); 
each of the packets is inspected at step (d) by using an inspection logic or a deep packet inspection technique (detecting using myriad techniques for packet inspection, including deep packet inspection, see para.H71 in Sung);
selecting, based on at least one performance criterion, each tunnel in the plurality of tunnels to assign a respecting priority; wherein the respective tunnel in the plurality of tunnels used to transmit the packet at step (f) is assigned with a highest priority (classifying established end-to-end connections based on a performance metric, [see para.66 in Sung] and data packets with highest priority are transmitted using a group of established end-to-end connections with highest rank,  [see para.28 in Sung]). 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time before the claimed invention was filed to implement the feature of applying prioritized policies in selecting tunnels for transmission by taking into consideration its respective measured different latencies -- of Rangarajan and Sung – into the method of transmitting packets received from LAN interface of Fulknier; thus optimizing network performance and improving stability of communications through the filtering of packets being transmitted over specified tunnels assigned by suitable policies, while conserving tunneling resources. 

Regarding claim 12, claim 12 is rejected for substantially same reason as applied to claim 1, except that claim 12 is in a device/ system claim format, and wherein Fulknier also discloses:
 a plurality of modems (network interface devices, elements 552, 554, 556, 558 in Fig.1), 
at least one local area network (LAN) interface (LAN network interface device, element 550 in Fig.1); 
at least one processing unit (microprocessor, para.26, lines 11-25);
at least one memory (memory module, para.26, lines 11-25); and 
at least one non-transitory computer readable storage medium for storing program instructions executable by the at least one processing unit for performing claimed functions (memory module stores program steps for executing functions, para.26, lines 11-25). 

Regarding claims 13, 15, and 16, claims 13, 15, and 16 are rejected for substantially same reason as applied to claims 2, 4, and 5, respectively, except that claims 13, 15, and 16 are in a device/ system claim format.

Claims 6-8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fulknier in view of Rangarajan and Sung, as applied to claims 1 and 12 above, respectively, and further in view of Yan.

Regarding claim 6, Fulknier in view of Rangarajan and Sung do not disclose wherein comprising:
receiving different packets from the second network node (receiving data from communications router 108, see para.130 in Sung); wherein 
the plurality of tunnels is grouped into at least two tunnel-groups (establishing end-to-end connections belonging to a certain {first} group, and belonging to other {second} group, see para.28 in Sung); 
one tunnel-group in the at least two tunnel-groups is used to transmit the packets from the first node to the second node (transmitting certain types of packets through established end-to-end connections belonging to a certain {first} group from first node to second node, see para.28 in Sung).
Fulknier in view of Rangarajan and Sung do not disclose receiving packets from the second network node through a third tunnel, and one tunnel-group in the at least two tunnel-groups is used to receive the different packets by the first node from the second node; which are known in the art and commonly applied in communications field for data communications, as taught in Yan’s disclosure as below.
Yan, from the same field of endeavor, teaches:
receiving packets from the second network node through a third tunnel in the plurality of tunnels (receiving packets from service provider, e.g., second node, through “tunnel – to terminal”, e.g., third tunnel, [para.95]; and 
one tunnel-group in the at least two tunnel-groups is used to receive the different packets by the first node from the second node (and tunnel-to terminal is one tunnel of different tunnels set up for different service sessions, [para.170, lines 1-5]).
It would have been obvious to one of ordinary skill in the art at the time before the claimed invention was filed to receive packets from the second network node through a third tunnel; thus ensuring proper traffic delivery by using a different tunnel specifically used for receiving data.

Regarding claim 7, Fulknier in view of Rangarajan, Sung, and Yan discloses wherein the third tunnel is established through a satellite (communicating with satellite telecommunications networks interface device, see para.27, lines 7-20 in Fulknier).

Regarding claim 8, Fulknier in view of Rangarajan, Sung, and Yan discloses wherein the third tunnel is established through a wireless communication technology (third tunnel is set up through WLAN, e.g., non-cellular system/ technology, see para.66, lines 10-13 in Yan).

Regarding claims 17-19, claims 17-19 are rejected for substantially same reason as applied to claims 6-8, except that claims 17-19 is in a device/ system claim format.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fulknier in view of Rangarajan and Sung, as applied to claims 1 and 12 above, respectively, and further in view of Binet.

Regarding claim 9, Fulknier in view of Rangarajan, Sung disclose wherein: using a fourth tunnel to transmit packets (establishing more tunnels, e.g., fourth tunnel is used, see para.44 in Fulknier) and each of the packets is inspected at step (d) by using an inspection logic or a deep packet inspection technique (detecting using myriad techniques for packet inspection, including deep packet inspection, see para.H71 in Sung). 
However, Fulknier in view of Rangarajan, Sung do not disclose the fourth tunnel is used when one tunnel in the plurality of tunnels fails; which is known in the art and commonly applied in communications field for data communications, as taught in Binet’s disclosure as below.
Binet, from the same field of endeavor, teaches the fourth tunnel is used when one tunnel of the plurality of tunnels fails (setting up a {fourth} connection, e.g., fourth tunnel, if a break/ loss/ unavailability in the tunnel is detected, para.5, lines 22-31). 
Thus, it would be obvious to one of ordinary skill in the art use another/  fourth tunnel when one tunnel of the plurality of tunnels fails; thus guaranteeing the reliability of data transmissions while avoiding delay. 

Regarding claim 20, claim 20 is rejected for substantially same reason as applied to claim 9, except that claim 20 is in a device/ system claim format.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fulknier in view of Rangarajan and Sung, as applied to claim 10 above, and further in view of Yan and Binet.

Regarding claim 11, Fulknier in view of Rangarajan, and Sung disclose:
 a third tunnel is used to transmit the packets (establishing more tunnels for transmission, e.g., third tunnel, see para.44 in Fulknier),
 receiving different packets from the second network node (receiving data from communications router 108, see para.130 in Sung), and 
a third tunnel is established through a satellite (communicating with satellite telecommunications networks interface device, see para.27, lines 7-20 in Fulknier);
 each condition in the plurality of conditions is based on at least one of: a coverage, a performance, a traffic congestion, and a latency sensitivity (based on latency, bandwidth, and congestion to formulat upload/ download routing scheme, see para.72-74 in Fulknier);
the plurality of tunnels is grouped into at least two tunnel-groups (establishing end-to-end connections belonging to a certain {first} group, and belonging to other {second} group, see para.28 in Sung); 
one tunnel-group in the at least two tunnel-groups is used to transmit the packets from the first node to the second node (transmitting certain types of packets through established end-to-end connections belonging to a certain {first} group from first node to second node, see para.28 in Sung).
Howerver, Fulknier in view of Rangarajan, and Sung do not disclose the third tunnel is used for receiving packets from the second network node, wherein the third tunnel is used for receiving packets from the second network node through a third tunnel; which is known in the art and commonly applied in communications field for data communications, as taught in Yan’s disclosure as below.
Yan, from the same field of endeavor, teaches using the third tunnel for transmission, wherein the third tunnel is used for receiving packets from the second network node through a third tunnel (using “tunnel – to terminal”, e.g., third tunnel, over which packets are received, [para.95] and wherein tunnel-to terminal is one tunnel of different tunnels set up for different service sessions, [para.170, lines 1-5]).
The motive is to ensure proper traffic delivery by using a different tunnel specifically used for receiving data while avoiding congestion.
Fulknier in view of Rangarajan, Sung, and Yan do not further disclose using the third tunnel when the first and the second tunnel fails; which is known in the art and commonly applied in communications field for data communications, as taught in Binet’s disclosure as below.
Binet, from the same field of endeavor, teaches using the third tunnel when the first and the second tunnel fails (setting up a {third} connection, e.g., third tunnel, if a break/ loss/ unavailability in {first and second} tunnels are detected, para.5, lines 22-31). 
Thus, it would be obvious to one of ordinary skill in the art use another/  third tunnel being established using a satellite of Yan and Fulknier, when one or two tunnels of the plurality of tunnels fail, as suggested in Binet, in the method of transmission of Fulknier in view of Rangarajan, Sung, and Yan; thus guaranteeing the reliability of data transmissions by using another tunnel established via a satellite – while avoiding delay. 

Allowable Subject matters

Dependent claims 3 and 14 are objected to as being dependent upon rejected base claims, but would be allowable if re-written in independent form, including features recited in claims from which it depends.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bichot, Doken, and Gundavelli are all cited to show that receiving a packet from a local area network (LAN) interface, inspecting the packet, transmitting the packet through a plurality of tunnels according to policy selected based on priority -- would improve stability of communications through the filtering of packets being transmitted over specified tunnels while conserving tunneling resources -- similar to the claimed invention.

Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
     

	/C.Q.T./
	/ALPUS HSU/     Primary Examiner, Art Unit 2465